DETAILED ACTION
1.	Claims 1-18, as originally filed on 06/09/2021, are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/09/2021 has been considered by the examiner. An initialed copy is attached.


Double Patenting and 35 U.S.C. 101
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 1-7 and 12-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,035,322 B2. This is a statutory double patenting rejection.
Claim 1 of US 10,035,322 B2 reads “An extruded thin multi-layer tubular polymer product” and ends in “…alignment of the conductive filler particles along the direction of the extrusion” whereas instant claim 1 reads “An extruded thin multi-layer polymer product” and ends in “…alignment of the electrical conductive particles wrapped around the axis of extrusion”. Underlined phrases show slight differences, but the required claim features are otherwise identical in both the instant case and granted patent. Since there does not appear to be any structural difference between the two polymer products, the same invention is being claimed twice with different wording. See MPEP 804 II A. Appropriate amendments are required to overcome this rejection.

6.	Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent 10,479,045. This is a statutory double patenting rejection. 
Claim 1 of US 10,479,045 B2 reads “An extruded thin layer polymer product comprising a wire substrate coated with a polymer extrusion…” and instant claim 8 includes all of the features of instant claim 1 plus reads “…wherein the extruded thin multi-layer polymer product covers a wire.”  Since there does not appear to be any structural difference between a wire substrate coated with the polymer extrusion (Pat. ‘045 claim 1) or a polymer product covering a wire (instant claim 8), the same invention is being claimed twice with different wording. See MPEP 804 II A. Appropriate amendments are required to overcome this rejection.
7.	Claims 9-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,034,125 B2. This is a statutory double patenting rejection.
Claim 1 of US 11,034,125 reads “A multi-layer polymer extruded rod product” and ends in “…includes a plurality of separate electrical conductive pathways along the length of extrusion.” Instant claim 1 reads “An extruded thin multi-layer polymer product” and dependent claim 9 adds “…wherein the extruded thin multi-layer polymer product includes a plurality of separate electrical conducting networks”. The required claim features read as substantially identical in both the instant case and granted patent. Since there does not appear to be any structural difference between the two polymer products, the same invention is being claimed twice with different wording. See MPEP 804 II A. Appropriate amendments are required to overcome this rejection.


Allowable Subject Matter
8.	The pending claims have been carefully reviewed and searched. When the claims are sufficiently amended to overcome the three statutory double patenting rejections presented above, it should result in the allowance of instant claims 1-18. 

9.	The closest related references are: Osborne (US 2012/0216903 A1), Friend et al. (US 2002/0132075 A1), Ballard et al. (US 6,863,852 B1) and Nazarenko et al. (“Polymer microlayer structure with anisotropic conductivity.” Journal of Materials Science 34 (1999) 1461-1470; an IDS reference).
	Osborne teaches a multi-layer tube (MLT) comprising melt-extrudable polymeric materials (see para. 0006-0008) and that electrical conductivity may be imparted to the conductive layer 42 through a polymeric additive like metal particles, carbon particles, nano-materials or other specialized additives (see para. 0063, 0073-0075 and Figure 4, layer 42). Osborne teaches that the MLT may be configured to include any number of intermediate layers, which suggests the “tens to thousands of annular polymer layers” required by independent claim 1 (see para. 0112-0114). Osborne’s “radial arrangement”, described in para. 0075 and illustrated in Figure 4 (reproduced below) corresponds to the “annular polymeric layers” in claim 1. Osborne fails to explicitly describe his multi-layer tube as a “rod”, but the spherical shape of his extruded product in FIG. 4 suggests a “rod” by broadest reasonable interpretation (see MPEP 2111.01), for example either a solid or hollow rod (e.g. as FIG. 4 element 18). 

    PNG
    media_image1.png
    253
    296
    media_image1.png
    Greyscale

Osborne fails to disclose or suggest that “electrical conductive particles form an electrical conducting network in the one or more of polymeric layers through alignment of the electrical conductive particles wrapped around the axis of extrusion", as required by claim 1. Layers having “electrical conductivity” are one option in a laundry list of possible properties that layers can have in the taught by Osborne (see para. 0063). There is no specific rationale or motivation for one skilled in the art to prepare annular polymer layer(s) having aligned electrical conductive particles, as required by the claimed invention, from the myriad of possibilities taught by Osborne.
	Friend teaches extruded multilayered polymeric products containing electrical conducting materials and that such products are recognized as being resistant to electrostatic discharge and electromagnetic interference (see para. 0003-0006, 0027-0029, 0033, 0039-0048, 0113), corresponds to instant claim 4. Friend teaches that the multilayered material produced by coextrusion may be placed into molds in the form of a desired end-product, i.e. a tray (see para. 0029), but does not satisfy all of the requirements of instant claim 1 or fairly suggest a rod, tubular or wire product as required by instant claims 2-4.
	Ballard teaches a process for extruding of products from fluoropolymers preferably shaped as rods or tubes which have unique physical and other properties resulting from the addition of nanoparticles (see col. 1, lines 18-24), for example fillers for increasing electrical conductivity (see col. 5, lines 6-10). Ballard teaches that preferred applications include making polytetrafluoroethylene into tubing and rods for various purposes such as wire coatings (see col. 8, lines 6-18). However, there is no specific rationale or motivation for one skilled in the art to prepare annular polymeric layer(s) including electrical conductive particles that form an electrical conducting network through alignment of the particles wrapped around the axis of extrusion, as required by instant claim 1, from the generic suggestion in Ballard that electrical conductivity can be increased by blending fillers into the polymer materials. 
	Nazarenko teaches a continuous layer-multiplying coextrusion process [i.e. microlayering] in which filled and unfilled polymers are combined into unique structures with many [tens to thousands] of alternating layers of two or more components (see abstract). Nazarenko teaches that the ability of microlayering to “organize” anisotropic particles [e.g. copper/nickel flakes as a metal filler] was used to obtain metal-filled microlayered polypropylene tape with highly anisotropic electrical properties and, in this configuration, it was anticipated that conductivity would follow many independent pathways through the interior of the tape (see pgs. 1461-1464), which corresponds to the “form an electrical conducting network” feature in claim 1. However, Nazarenko fails to teach an extruded thin product comprising the many metal particle filled, extruded polymer layers. There is no reasonable motivation for one skilled in the art to form the polymer microlayers of Nazarenko into a thin shape (e.g. rod, tube, wire) to arrive at a product satisfying all of the requirements of instant claim 1.

10.	There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Osborne, Friend, Ballard and Nazarenko, alone or in combination, to arrive at the claimed multi-layer polymer extruded rod product as a whole with its required combination of features, one novel feature of which is the formation of an electrical conducting network among the electrical conductive particles in at least one of the annular polymer layers. 
To conclude, the instantly claimed product limitations are not obvious variants of the prior art teachings and other known electrically conductive, multi-layer polymer extruded products. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        September 10, 2022